Citation Nr: 9905657	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-48 926A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

Entitlement to extension of a temporary total rating beyond 
July 31, 1996 based on surgery and treatment at a VA medical 
facility.

Entitlement to a total rating based on individual 
unemployability by reason of service connected disabilities



REPRESENTATION

Appellant represented by:	Disabled American Veterans

FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1942 to May 1947.

2.  On February 17, 1999, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 

law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.


ORDER

The appeal is dismissed.




		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



STEHLIN



- 3 -


